Title: Advice of Council Embodying the Militia of Three Western Counties, 30 October 1780
From: Virginia Executive Council
To: 



In Council Octr. 30. 1780.

The board having reason to believe that a number of spirited citizens in the Counties of Botetourt, Montgomery and Washington  are willing to proceed on Service to the Southward, and being of Opinion that large succours thrown in to General Gates may enable him to recover possession of the Country lately assumed by the enemy and put a speedy termination to the evils of conquest under which our brethren are suffering, that it will be less burthensome to the good people of the State to concur in one great effort at this season of the year when they may be best spared from their farms than by going in such numbers only as by barely opposing the progress of the enemy may protract the necessities for their service through the course of another year, advise the Governor to accept of their services on the following terms that is to say;
Each Company shall consist of 50 men at the least, the Captains, Lieutenants and Ensigns shall be appointed by the County Lieutenants from whence the men they are to command shall go. The whole to be in one regiment to be commanded by Colo. Wm. Campbell and such Lieutenant Colonal and Major as himself and the County Lieutenants of the said three counties shall appoint.
They shall be at head quarters of the Southern army or such other place of rendezvous as shall be appointed by the southern commander in chief or the Governor of this State by the 1st. of December or as soon after as possible and shall serve three months from the time of their getting there. The individuals going on and actually performing this duty shall be entitled to have it considered as their tour of duty whenever the Militia division of which they happen to be shall be next called into service.
They shall be subject to the Continental rules of war.
They shall as militia be entitled to the same pay as other militia sent from this State to the Southward, to commence at the time they march from their County.
Each man shall carry a good rifle, and it is recommended to those who can procure them to carry Spears: that they take with them as much provisions as they can to victual themselves for which they shall be allowed (on proper Certificates from their Commissary) at the rate of rations according to the time; that they do not encumber themselves with any baggage which can possibly be done without; let them carry their Waggons into Service to continue as long as the corps remains on duty, to be employed under the orders of the Commander in chief in bringing in provisions for themselves in the first instance for which a reasonable hire is allowed by law. On this their Utility and their Subsistence will depend; a waggon to each Company may perhaps suffice, tho’ more would be better:

It is expected that when the men shall be raised and the arrangement of Officers fixed a person shall be sent to the Executive to receive such new Commissions as may be wanting, with instructions to meet or fall in with the Corps at some concerted place; the Officers to be appointed as beforementioned may either be of those already bearing Commissions in the Militia or such other persons as may be thought most proper for the service.

A CopyArchd. Blair C.C.

